MEMORANDUM **
Jesse Laws appeals from the conviction and 108-month sentence imposed following his guilty-plea conviction for receiving and possessing child pornography, in violation of 18 U.S.C. § 2252A. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for reasonableness, United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and we affirm.
*665Laws contends that his sentence is unreasonable because the district court did not expressly discuss the mitigating evidence he submitted during the sentencing hearing. We conclude that the sentence is reasonable because the district court, guided by the factors set forth in 18 U.S.C. § 3553(a), explained how the evidence in the record led it to the sentence it ultimately imposed. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 594-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.